Delaplaine, J.,
delivered the opinion of the Court.
Harry Eyer, who is now confined in the Maryland Penitentiary, is applying here for leave to appeal from denial of a writ of habeas corpus. He was convicted in the Criminal Court of Baltimore in 1941 on an indictment charging robbery with a deadly weapon, and also on two charges of assault with intent to murder, and he was sentenced to the Penitentiary for fifteen years in the first case, and for one year and a half in each of the other cases, the three sentences to run consecutively.
A previous application for leave to appeal was made by petitioner, and was denied by the Court of Appeals in 1948. State ex rel. Eyer v. Warden of Maryland Penitentiary, 190 Md. 767, 59 A. 2d 745.
He is now contending that imposition of consecutive sentences is unlawful. Consecutive seentences, if certain *691and definite, are valid, where the accused is convicted of separate and distinct crimes charged in different indictments or in different counts of the same indictment. Ex parte Lamar, 2 Cir., 274 F. 160, 24 A. L. R. 864, affirmed, Lamar v. United States, 260 U. S. 711, 43 S. Ct. 251, 67 L. Ed. 476; Ex parte Henry, 123 U. S. 372, 8 S. Ct. 142, 31 L. Ed. 174.

Application denied, with costs.